Citation Nr: 0600837	
Decision Date: 01/11/06    Archive Date: 01/19/06

DOCKET NO.  03-35 601	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky

THE ISSUES

1.  Entitlement to a rating in excess of 60 percent for 
bronchitis, with chronic obstructive pulmonary disorder, 
asthma and emphysema.

2.  Entitlement to an effective date earlier than November 6, 
1998 for a 60 percent rating for bronchitis.  

3.  Entitlement to an effective date earlier than November 6, 
1998 for the award of a total rating based on individual 
unemployability due to service-connected disability.  


ATTORNEY FOR THE BOARD

K. Conner, Counsel




INTRODUCTION

The veteran served on active duty from January 1968 to 
January 1971.  Service in Vietnam is indicated by the 
evidence of record.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  

Procedural history

In an April 1987 RO rating decision, service connection was 
granted for chronic bronchitis.  A 10 percent disability 
rating was assigned.  In a November 1992 rating decision, the 
assigned disability rating was increased to 30 percent.

On November 6, 1998, the RO received the veteran's claim for 
a rating in excess of 30 percent for bronchitis.  In a July 
1999 rating decision, the RO denied a rating in excess of 30 
percent for bronchitis.  The veteran disagreed with the RO's 
decision, and in August 2000, the RO issued a Statement of 
the Case.  The veteran perfected his appeal of that issue by 
means of his submission of a substantive appeal (VA Form 9) 
in September 2000.

In his November 1998 communication to VA, the veteran 
indicated that he was unable to work due to his respiratory 
disability.  I In an August 2000 rating decision, the RO 
denied a total rating based on individual unemployability due 
to service-connected disability (TDIU).  The veteran 
disagreed with the RO's decision, and in August 2000, the RO 
issued a Statement of the Case addressing the issue of 
entitlement to TDIU.  The veteran perfected his appeal of 
that issue by means of his submission of a substantive appeal 
(VA Form 9) in September 2000.

In May 2001, the Board remanded both issues to the RO for 
additional development of the evidence.  While the matter was 
in remand status, in a January 2003 rating decision, the RO 
increased the rating for the veteran's bronchitis to 60 
percent, effective November 6, 1998.  The RO also granted 
TDIU effective November 6, 1998.

The RO's decision to grant TDIU constitutes a complete award 
of the benefit sought on appeal with respect to that issue.  
In its decision, however, the RO erroneously stated that its 
action also constituted a complete award of the benefit 
sought on appeal with respect to issue of entitlement to an 
increased rating for bronchitis.  As a 60 percent rating for 
bronchitis does not constitute the maximum schedular rating, 
and because the veteran has not withdrawn his appeal of this 
issue, the issue of entitlement to a rating in excess of 60 
percent for bronchitis remains pending.  See AB v. Brown, 6 
Vet. App. 35 (1993) [holding that a decision awarding a 
higher rating, but less than the maximum available benefit, 
does not abrogate the pending appeal]; see also 38 C.F.R. § 
4.97 (2005) [criteria for rating respiratory disabilities].  

In March 2003, the veteran submitted a notice of disagreement 
as to the November 6, 1998 effective date assigned by the RO 
for the award of a 60 percent rating for bronchitis and TDIU.  
In October 2003, the RO issued a Statement of the Case 
addressing the issue of entitlement to an effective date 
earlier than November 6, 1998, for the award of a 60 percent 
rating for bronchitis only.  The veteran perfected his appeal 
of that issue by means of his submission of a substantive 
appeal (VA Form 9) in November 2003.

The RO, however, has not yet issued a Statement of the Case 
addressing the issue of entitlement to an effective date 
earlier than November 6, 1998, for the award of TDIU.  A 
remand for this action is necessary.  See Manlincon v. West, 
12 Vet. App. 238 (1999).  

The issues on appeal are REMANDED to the RO via the VA 
Appeals Management Center (AMC) in Washington, DC.  VA will 
notify the veteran if further action is required on his part.



Representation

In September 1999, the veteran appointed R. Edward Bates, an 
attorney, to represent him in his claim for VA benefits.  In 
a May 2005 letter, the Board notified the veteran that VA had 
revoked Mr. Bates' authority to represent claimants before 
VA, effective July 28, 2003.  The Board outlined the 
veteran's options with respect to representation.  Having 
received no response from the veteran, the Board will proceed 
with consideration of his appeal on the assumption that he 
wishes to proceed pro se.  If the veteran so desires, he was 
secure other representation which this case is in remand 
status.


REMAND

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA 
has an obligation to notify the veteran of the information 
and evidence needed to substantiate and complete his claim, 
and of what part of that evidence he is to provide and what 
part VA will attempt to obtain for him.  38 U.S.C.A. § 
5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2005); see also 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  VA 
must also generally advise the veteran to submit or identify 
any additional evidence he feels will support his claim.  See 
also Pelegrini v. Principi (Pelegrini II), 17 Vet. App. 412 
(2004).  

In this case, the veteran has not yet been provided with the 
required VCAA notification.  This did not escape the 
attention of his former attorney, who noted this deficiency 
in written arguments submitted with the November 2003 
substantive appeal.  Specifically, the veteran's former 
attorney noted that VA had failed advise the veteran what 
part of any outstanding evidence he was to provide and what 
part VA would attempt to obtain for him.  See Quartuccio, 16 
Vet. App. at 187.

The Board cannot rectify this deficiency on its own.  See 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003).  Therefore, because VA's 
notifications action did not fully satisfy these elements of 
the VCAA notice requirements, and because the veteran is no 
longer represented, a remand is required.  

In addition, as set forth above in the Introduction, the 
issues on appeal originally included entitlement to a rating 
in excess of 30 percent for bronchitis.  The Board remanded 
the matter in May 2001 for additional evidentiary 
development.  While the matter was in remand status, in a 
January 2003 rating decision, the RO increased the rating for 
the veteran's bronchitis to 60 percent and awarded TDIU.  The 
RO advised the veteran that its actions constituted a 
complete award of the benefit sought on appeal with respect 
to the increased rating issue.  However, for the reasons 
explained in the Introduction portion of this decision, this 
issue remains on appeal because the veteran has not 
affirmatively withdrawn it.  See 38 C.F.R. §§ 20.202, 
20.204(b) (2005) [regarding criteria for withdrawal of a 
substantive appeal].  

Under these circumstances, VA should inquire of the veteran 
whether he wishes to continue to pursue the increased rating 
claims in light of the grant of TDIU.  

In the January 2003 rating decision, the RO granted TDIU, 
effective November 6, 1998.  In March 2003, the veteran 
submitted a notice of disagreement with the effective date 
assigned.  The RO, however, has not yet issued a Statement of 
the Case addressing the issue of entitlement to an effective 
date earlier than November 6, 1998, for the award of TDIU.  A 
remand for this action is now necessary.  See Manlincon v. 
West, 12 Vet. App. 238 (1999).  

This case is therefore  REMANDED to the Veterans Benefits 
Administration (VBA) for the following actions:

1.  VBA should contact the veteran in 
order to ascertain which issues he 
currently wishes to pursue.  In 
particular, the veteran should be asked 
whether he wishes to pursue the claim of 
entitlement to an increased rating for 
bronchitis in light of the grant of TDIU. 

2.  VBA must furnish the veteran an 
appropriate letter to ensure compliance 
with the notice requirements set forth in 
the VCAA and its implementing 
regulations, in particular the elements 
referred to in the Board's discussion 
above.

3.  The RO should issue a statement of 
the case to the veteran addressing the 
issue of entitlement to an effective date 
earlier than November 6, 1998 for the 
award of TDIU.  The statement of the case 
should include all relevant law and 
regulations pertaining to the claim.  The 
veteran must be advised of the time limit 
in which he may file a substantive 
appeal.  The issue should then be 
returned to the Board for further 
appellate consideration, only if an 
appeal is properly perfected.

4.  After conducting any additional 
development deemed necessary, VBA should 
readjudicate any issues remaining on 
appeal, considering all the evidence of 
record.  If the decision remains 
unfavorable to the veteran, a 
supplemental statement of the case (SSOC) 
should be prepared.  The veteran should 
be provided with the SSOC and an 
appropriate period of time should be 
allowed for response.  

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).
 
 
 
 

